EXHIBIT 10.18

 

FIRST AMENDMENT TO LINE OF CREDIT AGREEMENT

 

Under this First Amendment (“First Amendment”) dated January 23, 2008 to the
Line of Credit Agreement (the “Agreement”) dated July 9, 2007 between Northern
Ethanol (Canada) Inc., an Ontario corporation, (the “Borrower”) and Aurora
Beverage Corporation, an Ontario corporation, (the “Lender”), the Parties agree
as follows:

 

The maximum principal amount of the loan was increased from US$1,000,000 to
US$2,000,000 effective December 14, 2007. All other terms and conditions of the
Agreement remain unchanged.

 

 

 

NORTHERN ETHANOL (CANADA) INC.

Per:

s/G. Laschinger

Name:

G. Laschinger

Title:

President & CEO

 

 

AURORA BEVERAGE CORPORATION

Per:

s/Vincenzo DeRosa

Name:

Vincenzo DeRosa

Title:

President

 

 

 

 